Case: 4:21-cr-00376-SRC-NCC Doc. #: 5 Filed: 06/24/21 Page: 1 of 2 PageID #: 15



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

 UNITED STATES OF AMERICA,                               )
                                                         )
 Plaintiff,                                              )
                                                         )
 v.                                                      ) No. 4:21 CR 00376 SRC NCC
                                                         )
 DEMARION HAGERMAN,                                      )
                                                         )
 Defendant.                                              )

                      MOTION FOR PRETRIAL DETENTION AND HEARING

         The United States of America, by and through its Attorneys, Sayler Fleming, United States Attorney

for the Eastern District of Missouri, and Kourtney M. Bell, Assistant United States Attorney for the District,

moves the Court to order Defendant detained pending trial and further requests that a detention hearing is

held three days from the date of Defendant's initial appearance before the United States Magistrate pursuant

to Title 18, United States Code, Section 3141, et seq.

      As and for its grounds, the United States of America states as follows:

       1. Defendant is currently charged with carjacking, in violation of Title 18, United States Code,

Section 2119(1).

       2. Pursuant to Title 18, United States Code, Section 3142(g)(2), the weight of the evidence involves

a prohibited person, Defendant, during the early hours of March 01, 2021, opening the driver side door of

a 2016 Ford Fusion, parked on Chestnut Street near the intersection with North Fourth Street in Downtown

St. Louis, Missouri, and firmly placing a firearm into the rib cage of the vehicle's driver. Defendant then

demanded that the vehicle’s driver promptly exit, requested that she hand over her valuables, and

subsequently searched her breast for U.S. Currency. Defendant kept his firearm pointed at the victim as she

exited from the vehicle and fled from the scene with both her cellular phone and purse.

       3. Later than afternoon, Metro East Task Force Officers located the stolen 2016 Ford Fusion in East

St. Louis, Illinois. The vehicle fled from officers, and the vehicle's driver, an African-American male,

eventually abandoned the Ford Fusion while on foot. Officers later recovered a latent fingerprint from the
Case: 4:21-cr-00376-SRC-NCC Doc. #: 5 Filed: 06/24/21 Page: 2 of 2 PageID #: 16


car that traced back to Defendant. The victim positively identified Defendant in a subsequent photo line-

up, and an arrest warrant was issued. A few weeks later, Defendant was arrested and admitted during a

Mirandized interview to participating in a carjacking on or around March 01, 2021, and possessing a black,

.380 caliber handgun during the incident. Defendant further admitted to fleeing from Metro East Task Force

Officers while driving the 2016 Ford Fusion.

      4. Pursuant to Title 18, United States Code, Section 3142(g)(3), the history and characteristics of

Defendant’s past conduct include two prior convictions for Burglary and Mob Action in the State of Illinois.

      5. Pursuant to Title 18, United States Code, Section 3142(g)(4), the nature and seriousness of the

danger to any person, or the community, that would be posed by Defendant’s release warrant his detention

pending trial. The evidence against Defendant is strong. Defendant admitted to participating in a carjacking

and to possessing a black .380 caliber firearm. Defendant endangered the victim’s life, recklessly evaded

police, and endangered the public at large with his selfish behavior. Defendant has had prior opportunities

to reform his life based on his criminal history but continues to engage in lawless conduct. As such, the

United States cannot support a non-custodial sanction when considering the threat that Defendant presents

to the public at large.

       WHEREFORE, the United States requests this Court to order Defendant detained before trial and

further order a detention hearing three days from the date of Defendant’s initial appearance.



                                                          Respectfully submitted,

                                                          SAYLER FLEMING
                                                          United States Attorney


                                                          s/ KOURTNEY M. BELL
                                                          KOURTNEY M. BELL, #300171 (CA)
                                                          Assistant United States
